i          i      i                                                                              i        i        i




                                    MEMORANDUM OPINION

                                             No. 04-08-00011-CV

                                   In the INTEREST OF L.J. and J.D.G.

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-PA-01578
                              Honorable, Lori Massey, Judge Presiding1

Opinion by:        Steven C. Hilbig, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 13, 2008

AFFIRMED

           Erica J. appeals the trial court’s judgment terminating her parental rights to her children L.J.

and J.D.G. and the court’s order finding her appellate points frivolous. See TEX. FAM. CODE ANN.

§ 263.405( d)(3) (Vernon Supp. 2007). Appellant’s court-appointed appellate attorney filed a

motion to withdraw and a brief containing a professional evaluation of the record demonstrating

there are no arguable grounds to be advanced and concluding the appeal is frivolous. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, *4 (Tex. App.–San Antonio May 21, 2003, order) (applying Anders



           1
        The Honorable Charles E. Montemayor, Associate Judge, presided over the trial of this matter and
recommended the order of termination. The Honorable Lori Massey, presiding judge of the 288th Judicial District Court,
Bexar County, Texas, approved and signed the order of termination.
                                                                                       04-08-00011-CV

procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522

(Tex. App.–San Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the

brief and informed of her right to review the record and file her own brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.–San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL 21157944,

at *4. Appellant did not file a pro se brief.

        We have reviewed the record and the attorney’s brief, and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX. CIV. PRAC. &

REM. CODE ANN. §13.003(b) (Vernon 2002); TEX. FAM. CODE ANN. § 263.405( d)(3) (incorporating

section 13.003(b) by reference). Accordingly, we hold the trial court did not abuse its discretion in

finding the points of appeal to be frivolous. We grant the motion to withdraw and affirm the trial

court’s judgment.



                                                       Steven C. Hilbig, Justice




                                                 -2-